          Case 3:20-cv-09325-EMC Document 3 Filed 12/23/20 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Kelly A. Mulcahy (Bar No. 305472)
     150 Post Street, Suite 520
3    San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     kelly@KRInternetLaw.com
6
     Attorneys for Plaintiff BillFloat Inc.
7

8

9

10

11                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   BILLFLOAT INC. dba SMARTBIZ                  Case No. 3:20-cv-09325
14   LOANS, a Delaware corporation,
                                                  PLAINTIFF BILLFOLAT INC. dba
15                  Plaintiff,                    SMARTBIZ LOANS’
                                                  CERTIFICATION OF INTERESTED
16          v.
                                                  ENTITIES OR PERSONS
17   COLLINS CASH INC. dba SMART
     BUSINESS FUNDING, a New York
18   corporation,

19                  Defendant.

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-09325                       PLAINTIFF’S CERTIFICATION OF
                                                  INTERESTED ENTITIES OR PERSONS
         Case 3:20-cv-09325-EMC Document 3 Filed 12/23/20 Page 2 of 2



1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than

2    the named parties, there is no such interest to report.

3

4    Respectfully Submitted,

5    DATED: December 23, 2020                         KRONENBERGER ROSENFELD, LLP

6

7                                                     By:           s/ Karl S. Kronenberger
                                                                   Karl S. Kronenberger
8
                                                      Attorneys for Plaintiff BillFloat Inc.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-09325                                 PLAINTIFF’S CERTIFICATION OF
                                                  1         INTERESTED ENTITIES OR PERSONS
